DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims and Previous Objections/Rejections Status
	Claims 61,63,64,74,82,84,85,90,92,93,97,98,100,104,109,118,120,135-139 and 142-145 are pending in the application. Claims 143-145 are newly added in the amendment filed 6/21/22. Claims 63,93,100,104,109 and 120 are withdrawn from consideration. 
The rejection of claims 61,64,74,82,84,85,90,92,97,98,118,135-139 and 142 under 35 U.S.C. 103 as being unpatentable over Ploegh et al. (US2014/1249296) in view of Rashidian et al. (PNAS 2015, 112, 6146-6151), McBride et al. (US 8,496,912B2), Sundaram et al. (US 10,335,504B2) and Perez-Medina (J. Nucl. Med. 2014, 55, 1706-1711) and in further view of Trilling et al. (Biosensor Bioelectronics 2014, 60, 130-136) is maintained but modified to include the newly added claims.

Response to Arguments
Applicant's arguments filed 6/21/22 have been fully considered but they are not persuasive.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 61,64,74,82,84,85,90,92,97,98,118,135-139 and 142-145 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ploegh et al. (US2014/1249296) in view of Rashidian et al. (PNAS 2015, 112, 6146-6151), McBride et al. (US 8,496,912B2), Sundaram et al. (US 10,335,504B2) and Perez-Medina (J. Nucl. Med. 2014, 55, 1706-1711) and in further view of Trilling et al. (Biosensor Bioelectronics 2014, 60, 130-136) as stated in the office action mailed 3/21/22.
With regards to the newly added claims 143-145:
Ploegh et al. (US2014/1249296) discloses sortase-mediated modification of proteins, such as the installation of reactive chemical groups, e.g. click chemistry handles, etc. on the C-terminal or the N-terminal of the target protein (p1, [0005]). The click chemistry handle can be at or proximal to the C-terminus of the target protein comprising a sortase recognition motif (e.g. LPETGGG) which encompasses the LPXTX sequence of the instant claim 143.
Trilling et al. (Biosensor Bioelectronics 2014, 60, 130-136) discloses VHH proteins to function as bioorthogonal reactive groups, such as uniformly oriented VHH, with only a single azide group that is reacted with a cyclooctyne (abstract; p133, 3.1. Engineering of azide-containing llama heavy-chain antibodies domains (VHH)) or the VHH protein with a single azide is reacted with alkyne-labelled polyethylene glycol (PEG), such as alkyne-PEG5000, BCN-PEG5000 and DIBO-PEG2000.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to conjugate a polymer (e.g. PEG) to the target protein of Ploegh et al. via click chemistry as Ploegh et al. teaches that the protein may be conjugated to a polymer (e.g. PEG) via click chemistry for the advantage of a PEGylated protein with increased efficacy relative to an unmodified form and/or reduced toxicity, etc. and Trilling et al. teaches of the click chemistry reaction of alkyne-containing PEG2000 or PEG5000 with a VHH bearing a single azide to provide for VHH having enhanced water solubility and reduced degree of aggregation.
Furthermore, it is obvious to vary and/or optimize the molecular weight of the PEG moiety provided in the composition, according to the guidance provided by Trilling et al. and Ploegh et al. to provide a composition having the desired properties such as the desired reduced toxicity, extended circulatory half-life of the proteins, etc. It is noted that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  


Applicant asserts that dual conjugation of an antibody to two different compounds (such as a chelating moiety and a hydrophilic polymer as recited in claim 61) is still considered by those of skill in the art to be difficult, rather than straightforward or trivial. The best means for producing an antibody to which multiple chemical functionalities are conjugated is not straightforward and must be determined on a case-by-case basis. The examiner has not provided any explanation as to why a person of ordinary skill in the art would have been motivated to produce a radiolabeled binding protein with the components joined together in the specific manner recited in the claims. Experimentation would be required to optimize the arrangement of components recited in the claims without impacting the function of the protein. 
The reference of Ploegh et al. was used to teach of sortase-mediated modification of proteins, such as a click chemistry handle at or proximal to the C-terminus of the target protein comprising a sortase recognition motif (e.g. LPXT) near the C-terminus. The target protein with the C-terminal sortase recognition motif can be contacted with an agent comprising 1-10 glycine residues (e.g. LPETGGG) and the click chemistry handle. The LPXT sortase recognition motif encompasses the LPXTX sortase recognition motif of the instant claims.
The protein may be conjugated to a polymer (e.g. PEG) via click chemistry (p35, [0210]) wherein the PEGylated protein exhibits increase efficacy relative to an unmodified form and/or exhibits reduced toxicity, etc.
Ploegh et al. provides examples of well-known click chemistry reactions. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to bind a PEG polymer to a protein comprising a sortase recognition
motif via well-known click chemistry reactions, with an expectation of success, for the advantage of increase efficacy relative to an unmodified form and/or exhibits reduced toxicity, extended circulatory half-life of the proteins, etc.
	Applicant asserts that the radiolabeled binding proteins provide surprising and unexpected results that could not have been predicted based on the disclosures of the cited references. As discussed in paragraph [0003] of the Application, the claimed radiolabeled binding proteins show an improved ability to detect antigens in vivo and are useful, for example, for detecting tumors and lymphocyte infiltration into tumors. The Application further describes that there is a need for products that can be used to track cellular immune responses in living animals over time (e.g. in order to stratify patient populations into those who might benefit from certain forms of immunotherapy and those less likely to benefit from such therapy), and that previous techniques for doing so involve complicated procedures and are overly invasive. The claimed radiolabeled binding proteins have unexpectedly useful properties for PET imaging of tumors through detection of infiltrating lymphocytes and can be used to track cellular immune responses over time in a non-invasive manner. The claimed radiolabeled binding proteins were used to detect to thymus and secondary lymphoid structures, as well as intratumoral MHC II positive T cells, with high sensitivity. 
	The assertions of the Applicant are subjective and do not provide any quantitative data to show any unexpected advantages. 
	The specification states that PET-labeled antibodies or antibody fragment may achieve the goal of stratifying patients into those that might benefit from certain forms of immunotherapy and separate them from those less likely to do so but does not state any unexpected advantages of the radiolabeled binding proteins of the instant claims in doing so.
	The reference of Ploegh et at teaches that the modified protein comprise an antigen-binding domain for site specifically binding an antigen of interest, such as to a tumor antigen which are differentially expressed by tumor cells. The tumor antigens may be useful in e.g. identifying or detecting tumor cells (e.g. for purposes of diagnosis and/or for purposes of monitoring subjects who have received treatment for a tumor).
The modified proteins may be label with a radioisotopes to allow for access to commonly used imaging modalities.
The reference of Rashidian et al. was used to teach of site-specifically radiolabeling single domain VHH with 64Cu for PET imaging. Sortase reaction was used to install a NOTA-(G3) functionality at the C terminus of a VHH followed by addition of 64Cu  
    PNG
    media_image1.png
    31
    159
    media_image1.png
    Greyscale
. 
Rashidian et al. states that noninvasive imaging of lymphocytes using an antibody fragment was known in the art using ~60kDa 64Cu-labeled anti-CD8 antibody fragment and tracking the immune response to anticancer therapy.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the modified proteins of Ploegh et al. can specifically target tumor antigens and when radiolabeled allows for the advantage of noninvasive imaging and therefore, targeting the modified proteins to tumors for imaging was known in the prior art and is not unexpected.

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the modified proteins of Ploegh et al. are capable of imaging of lymphocytes as Trilling teaches of a radiolabeled binding protein comprising a sortase recognition motif for noninvasive PET imaging of lymphocytes and monitoring of immune response to anticancer therapy and therefore, imaging of lymphocytes and tracking cellular immune response was known in the prior art and is not unexpected.

Conclusion
No claims are allowed at this time.
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA JEAN PERREIRA whose telephone number is (571)272-1354. The examiner can normally be reached M9-3, T9-3, W9-3, Th9-2, F9-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 571-272-0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MELISSA J PERREIRA/Examiner, Art Unit 1618 

/Michael G. Hartley/Supervisory Patent Examiner, Art Unit 1618